Citation Nr: 0924948	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-26 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left clavicle and 
shoulder disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from July 1981 to October 
1981 and from January 1991 to March 1991.  She additionally 
served on several periods of inactive duty training and on 
active duty for training.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that declined to reopen the Veteran's previously 
denied claim for service connection for a left shoulder 
disability, and denied the Veteran's claims for service 
connection for a right knee disability, to include as 
secondary to a service-connected left knee disability; and 
for a left clavicle disability.   

In an April 2007 decision, the Board reopened the Veteran's 
claim for service connection for a left shoulder disability.  
The Board remanded the claims for service connection for a 
right knee disability, to include as secondary to a service-
connected left knee disability; and for a left clavicle and 
shoulder disability for further development.  

Additional claims of service connection for depression, sleep 
disorder, fatigue, and entitlement to a total disability 
evaluation for compensation purposes based on individual 
unemployability were also remanded in April 2007.  However, 
those claims were granted in an October 2007 rating decision 
and are no longer on appeal.   


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the Veteran does not have a left clavicle and shoulder 
disability linked to service on any basis.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's right knee 
disability either had its onset in service or preexisted 
service and was permanently worsened therein, or that 
arthritis of the right knee was diagnosed within one year 
after her separation from service, or that any right knee 
disability is due to, the result of, or aggravated by any 
service-connected disability.


CONCLUSIONS OF LAW

1.  A left clavicle and shoulder disability was not incurred 
in or aggravated during active service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  A right knee disability was not incurred in or aggravated 
during active service, nor may it be presumed to have been 
incurred in service, nor is it secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in October 2001, May 2002, 
July 2002, October 2002, May 2003, August 2004, February 2005 
and April 2007; a rating decision in September 2003; a 
statement of the case in April 2004; and a supplemental 
statement of the case in March 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

With regard to the Veteran's claim for a right knee 
disability secondary to a service-connected left knee 
disability, the RO notified her of the evidence needed to 
submit for a claim on a secondary basis prior to the February 
2000 denial of her claim on the basis that a well grounded 
claim had not been received.  In October 2001, the RO 
notified the Veteran that her claim for a right knee 
condition secondary to service connected left knee injury was 
going to be reviewed.  She was told that evidence of a right 
knee disability was needed.  After review, the RO denied the 
claim on the merits.  Although it does not appear that a the 
Veteran received notice of the evidence required for a claim 
on a secondary basis, the error did not affect the essential 
fairness of the adjudication.  Any defect in the notice was 
cured by actual knowledge on the part of the claimant.  In 
June 2005, the Veteran, through her representative, referred 
to medical evidence that suggested the Veteran's right knee 
condition was due to the service-connected left knee.  Based 
on that evidence, the representative stated that another 
examination and an opinion were necessary to address whether 
there was a relationship between the Veteran's right and left 
knee conditions.  Also, in February 2007, the Veteran, 
through her representative, cited to 38 C.F.R. § 3.10(a), the 
regulation which states that a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  Actual 
knowledge is established by the statements by the Veteran's 
representative that demonstrate an awareness of what was 
necessary to substantiate the Veteran's claim.  Vazquez-
Flores v. Peak, 22 Vet. App. 38 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2008 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In addition, the appellant has been provided a VA 
examination and a medical opinion has been secured.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service or within a 
pertinent presumption period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as arthritis, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  The presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2008). 

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  In addition, service connection 
may be granted on a secondary basis where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability. In such a case the veteran 
may be compensated only for the degree of additional 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b) (2008); Allen 
v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Left clavicle and shoulder disability

The Veteran seeks service connection for a left clavicle and 
shoulder disability.  She contends that in May 1992 when she 
flicked cigarette ashes onto the ground she felt a pop in her 
left shoulder and discomfort and pain.  Her left shoulder has 
bothered her to the present time.  The Veteran also contends 
that she originally strained her shoulder in the military in 
1992 while she was unloading heavy equipment.  Since that 
time she had received treatment.  The Veteran also claims 
that she suffered an injury to her left clavicle and shoulder 
at the same time she suffered a neck injury in service when 
she was unloading equipment.  The Veteran reported that she 
was on inactive duty for training once a month.  

Service medical records show that at an enlistment 
examination for the National Guard in February 1981, and at 
retention examinations in June 1985 and January 1989, there 
was no history of a left shoulder disorder and her clinical 
evaluation for the upper extremities was normal.  A March 
1991 entry commenting on multiple complaints does not include 
a left shoulder disorder.  In May 1992 the Veteran sought 
emergency care at the United States Air Force Hospital at 
Little Rock for a complaint of having felt a pop in her left 
shoulder that day.  She reported that while smoking she 
reached down about to throw the cigarette and heard and felt 
a pop on her clavicle proximally.  There was no other trauma.  
She related that she lifted stuff frequently at her work 
duty.  On examination her left shoulder range of motion was 
okay except there was pain on abduction past 90 degrees.  
There was a tender area at insertion of clavicle to sternum.  
The acromioclavicular joint (AC) was nontender.  An x-ray 
revealed that her clavicle was within normal limits and no 
fracture was shown.  The AC joint was "okay. "  The 
assessment was clavicular pain, etiology not clear.  She was 
released to home.  The report indicated the Veteran was "USA 
RES INADUT".

An Individual Sick Slip dated in May 1992 indicates that the 
incident was in the line of duty.  The Unit Commanders 
Section indicated the Veteran experienced a shoulder problem 
while on duty.  The Medical Officer also indicated that it 
was in line of duty and the disposition of the Veteran was to 
duty.  The remarks indicated clavicular pain, etiology not 
clear.  

An October 1995 response to a request regarding duty status 
in 1992 indicates that the Veteran was not on active duty 
during 1992, she was on annual training status.  A note 
stated she was on "NG Active Drilling Status".  

VA outpatient treatment records show in February 1996 the 
Veteran complained of multiple joint pain and was assessed 
with multiple joint arthralgia.  She had full range of motion 
of her shoulders.  

At a VA examination in May 1996, the Veteran reported that 
she was unloading some instruments and equipment in 1993, 
when she sustained an injury to her neck and claimed that she 
also injured her left clavicle and shoulder at that time.  
She stated that she had a hairline fracture of the left 
clavicle.  She was bothered periodically with soreness and 
pain in the left shoulder and her neck and constant pain of 
the left clavicle.  The left shoulder could be abducted from 
zero to 180, forward elevation was from zero to 180, internal 
rotation was from zero to 80 and external rotation was from 
zero to 50.  The clavicle on the left was tender when 
pressure was applied.  There was no deformity.  The diagnosis 
was residuals of injury to the left clavicle and shoulder.  

A May 1996 x-ray of the left clavicle for a clinical history 
of previous injury reported the bone density was normal and 
no significant bone pathological changes were seen.  The 
impression was a normal clavicle.  A May 1996 x-ray of the 
left shoulder reported there was no evidence of significant 
bone, joint or soft tissue abnormalities noted.  The 
impression was a normal shoulder.  

At a VA examination for her neck in August 1999, the Veteran 
stated that at one time she was told she had a fracture of 
the left clavicle.  The examiner noted that further 
questioning did not reveal a fall or incident of trauma 
capable of producing a fractured clavicle and the Veteran did 
not recall any specific immobilization as far as the left 
clavicle was concerned.  

Private medical records show that in June and July 2000 the 
Veteran complained of pain in both shoulders. 

At a VA examination in January 2003, the Veteran complained 
of occasional soreness of the left collarbone.  She had 
slight tenderness in the mid one-third of the left clavicle 
without bony deformity.  She had full range of motion of the 
shoulder.  The diagnosis was residuals of fracture of the 
left clavicle.  An x-ray of the left clavicle had a clinical 
history of old fracture.  The report noted there may be an 
old healed fracture deformity of the distal left clavicle 
which was otherwise unremarkable.  The impression was 
possible old healed fracture deformity of the distal left 
clavicle.  

Private medical records show in March 2004 that the Veteran 
suffers from osteoarthritis affecting her shoulders.  

At a VA examination in June 2007 the Veteran related since 
May 1992 when she flicked cigarette ashes onto the ground and 
felt a discomfort and pop in her left shoulder she had felt 
pain.  Her shoulder bothered her to the present time.  It was 
sore in the area of her clavicle.  A previous MRI of her left 
shoulder showed glenohumeral arthritis, acromioclavicular 
arthritis and tendinosis of the rotator cuff.  Examination 
revealed normal shoulder girdle appearance with no evidence 
of instability although the Veteran complained bitterly of 
tenderness over the anterior portion.  Clinical findings were 
recorded.  X-rays of her shoulders bilaterally in June 2007 
showed degenerative arthritis particularly at the inferior 
aspect of her glenoids and a little bit in her AC joint more 
on the right and less on the left.  June 2007 x-rays of her 
clavicle on the left side showed no evidence of fracture or 
abnormality.

The diagnosis was history of sprained left shoulder with 
degenerative arthritis and no fracture of clavicle.  The 
examiner provided an opinion that there was no relation of 
the degenerative arthritis seen on the left shoulder to any 
incident which occurred during service.  The examiner 
concluded that there was no fracture of the left clavicle and 
there never was.  It was noted as such in the record of the 
Veteran's injury which was on May 16, 1992.  The Veteran did 
not have a left clavicle fracture or any diagnosis associated 
with her left clavicle from an orthopedic standpoint.  She 
might have had a minor sprain to her left shoulder when she 
was flicking the cigarette in 1992.  The examiner concluded 
that the Veteran had no left clavicle or shoulder disability 
aggravated by her flicking of the cigarette or in the 
examiner's opinion related to her service-connected cervical 
spine disability.  The examiner opined that the Veteran had 
degenerative arthritis of both shoulders which had come on 
from age-related use and was not apparent by history, 
examination or claims file to be related to any condition 
which may or may not have occurred during her service time.  

After a careful review of the evidence, the Board concludes 
that the evidence of record fails to establish that the 
Veteran has a left clavicle and shoulder disability that is 
related to service.

The Veteran does not assert nor does the evidence show that 
she suffered an injury to her left clavicle and shoulder 
during a period of active duty from July 1981 to October 
1981.  Further, there is no medical evidence of record 
showing that arthritis of the left shoulder manifested to a 
compensable degree within one year following separation from 
that service.  Therefore service connection is not warranted 
on a presumptive basis.  

The Board finds that the evidence indicates that it is at 
least as likely as not that when the Veteran sought medical 
treatment in May 1992 for left shoulder complaints she was on 
inactive duty for training in the National Guard.  This is 
based on inactive duty for training having been shown on the 
emergency care report on May 16, 1992, which was a Saturday; 
a report stating there was no indication of active duty in 
1992, and no record has been received showing the Veteran's 
Unit was on annual training at that time.  In addition, the 
emergency care report indicates the Veteran drove herself to 
the hospital and was released to home.  

Although the Veteran sought treatment for left shoulder pain 
in May 1992, an x-ray report noted that the AC joint was 
"okay," the left clavicle was within normal limits and there 
was no fracture of the left clavicle.  The assessment was 
clavicular pain, etiology not clear.  Thus, the May 1992 
treatment record does not show an acquired left clavicle and 
shoulder disability.  

Although VA and private medical records show the Veteran 
sought treatment for complaints of pain in her left shoulder, 
those records do not provide a link between a left shoulder 
disability and the Veteran's service. 

The Veteran asserts that she injured her left clavicle and 
shoulder at the same time she injured her neck while 
unloading equipment.  Evidence shows the Veteran is service-
connected for residuals of a neck injury that occurred in 
June 1994.  However, at the time of seeking treatment for the 
neck injury and in subsequent statements there were no 
complaints, findings or diagnosis of a left shoulder 
condition.  

Although a May 1996 VA examiner diagnosed residuals of injury 
to the left clavicle and shoulder, the report does not 
indicate that the examiner reviewed the claims file.  
Apparently the diagnosis is based on the history provided by 
the Veteran which was that she had injured her left clavicle 
and shoulder at the time she injured her neck while unloading 
equipment.  Those statements, however, are not consistent 
with the evidence of record related to the neck injury which 
do not reflect complaints, findings or diagnosis of a left 
clavicle and shoulder injury at that time.  A history which 
the Veteran provides does not transform that history into 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Thus, the probative value of that doctor's diagnosis is 
reduced by the fact that it appears to be based on a history 
provided by the Veteran which is not consistent with the 
service medical records.  

Although a January 2003 VA examiner diagnosed residuals of 
fracture of the left clavicle, the Board places less 
probative value on that diagnosis.  The request for an x-ray 
of the left clavicle in January 2003 noted a clinical history 
of old fracture.  However, the notation of a clinical history 
of old fracture was not consistent with the prior evidence 
which did not show a fracture of the left clavicle.  An x-ray 
in May 1992 revealed no evidence of a left clavicle fracture 
and May 1996 x-rays revealed a normal left clavicle.  The 
Board also notes that the location of the possible old 
fracture on the January 2003 x-ray differs from the area of 
tenderness on the left clavicle about which the Veteran 
complained in May 1992.  In May 1992 the Veteran complained 
of tenderness at the point of the clavicle insertion into the 
sternum which is the proximal third of the sternum, at the 
January 2003 VA examination, tenderness was noted at the mid-
third of the clavicle, while the January 2003 x-ray 
impression was of a possible old fracture at the distal third 
of the left clavicle.  In addition, although the impression 
of the January 2003 x-ray report was possible old healed 
fracture deformity of the distal left clavicle, the 
impression was based on findings which stated there may be an 
old healed fracture deformity of the distal left clavicle.  
The speculative nature of the x-ray report vitiates its 
value.  Obert v. Brown, 5 Vet. App. 30 (1993) (medical 
opinion expressed in terms of may also implies may not and is 
too speculative to establish medical nexus).  Thus, that 
diagnosis is not competent medical evidence of a nexus 
between the Veteran's claimed left clavicle and shoulder 
disability and active service or to alleged symptomatology 
since service.  In addition, June 2007 x-rays of her left 
clavicle showed no evidence of fracture or abnormality.

The Board has considered the Veteran's statements asserting a 
relationship between her claimed left clavicle and shoulder 
disability and her service.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  As a layperson, however the Veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, her assertions do not 
constitute competent medical evidence that a claimed left 
clavicle and shoulder disability is linked to service or to 
an incident in service.

The Board finds that the June 2007 VA examination report and 
medical opinion which addressed the issue of causation of the 
Veteran's left clavicle and shoulder disability are of the 
greatest probative value.  The VA examiner reviewed the 
claims folder, to include service medical records and post-
service treatment records, and then discussed the evidence.  
The diagnosis was history of sprained left shoulder with 
degenerative arthritis and no fracture of the clavicle.  A 
June 2007 x-ray of the left clavicle showed no evidence of 
fracture and the VA examiner concluded that there was no 
fracture of the left clavicle and there never was.  The 
examiner noted that although the Veteran might have had a 
minor sprain to her left shoulder when she was flicking the 
cigarette in 1992, she had no current left clavicle or 
shoulder disability due to that incident or related to her 
service-connected cervical spine disability.  The examiner 
attributed the degenerative arthritis of the left shoulder 
shown on x-ray to age-related use.  The VA examiner found no 
relationship between the Veteran's left clavicle and shoulder 
disability and her service or an incident in service.  It 
appears that the VA physician's opinion was based upon review 
of the claims file, a physical examination, previous findings 
in the examinations of the Veteran, and the application of 
sound medical judgment.  

In conclusion, the Board finds that the preponderance of 
evidence is against the Veteran's claim for service 
connection for a left clavicle and shoulder disability.  
Although degenerative arthritis of the left shoulder has been 
diagnosed, there is no probative, competent medical evidence 
of record linking the disability to service, or showing that 
arthritis manifested to a compensable degree within one year 
following separation from active service.  No probative, 
competent medical evidence exists of a relationship between 
any left clavicle or shoulder disability and any continuity 
of symptomatology asserted by the Veteran.  McManaway v. 
West, 13 Vet. App. 60 (1999) (where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish a nexus between the continuous 
symptomatology and the current claimed condition); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

Accordingly, the Board finds that the competent and probative 
medical evidence of record preponderates against a finding 
that any left clavicle or shoulder disability is the result 
of service or an incident in service.  The preponderance of 
the evidence is against the claim and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Right knee disability

The Veteran seeks service connection for a right knee 
disability.  She claims that her right knee was injured at 
the same time as her left knee for which she is service 
connected.  In the alternative, she contends that her right 
knee disability is secondary to her service-connected left 
knee disability.  

Service medical records show that at an enlistment 
examination for the National Guard in February 1981, and at 
retention examinations in June 1985 and January 1989, there 
was no history of a right knee disability and her clinical 
evaluation for lower extremities was normal.  In early March 
1991 the Veteran complained of left knee pain and swelling 
after running into another person while playing volleyball 
during organized physical training.  No complaints, findings, 
or diagnosis of a right knee injury at that time is shown.  A 
March 1991 entry commenting on multiple complaints does not 
include a right knee disability.

At the time of the Veteran's claim in August 1993 for a left 
knee disability, she did not include a claim for a right knee 
disability.  At a VA examination in October 1993 the Veteran 
related that she had injured her left knee in physical 
training and expressed no complaints about her right knee.  

In June 1999 Veteran submitted a claim for a right knee 
disability secondary to her left knee disability.  VA 
outpatient treatment records show in July 1999 the Veteran 
had complaints of pain all over to include in her knees which 
had apparently been present for some time and out of 
proportion to any physical findings.  At a July 1998 
outpatient visit, examination of her lower extremities showed 
normal range of motion.  No edema or deformities were noted.  
She had a history of chronic knee pain and other musculo-
skeletal pains and was in physical therapy at that time.  In 
October 1998 she complained of multiple pain to include knee 
pain.  In November 1998 she complained of pain in the lower 
extremities.  

An August 1999 office note of a private medical doctor to 
whom the Veteran had been referred indicates that the Veteran 
reported having bilateral knee pain much worse on the right 
than the left.  She had pain since 1991.  She had an injury 
while in the military when she collided with another person 
but otherwise could not recall other problems with the knee.  
The assessment was patellofemoral pain syndrome with patella 
chondrosis of both knees.  In June 2002 she returned for 
follow-up of her bilateral knee pain.  The assessment was 
patellofemoral pain syndrome with patella chondrosis of 
bilateral knees.  

In September 1999, when seen at a private physical medicine 
clinic for neck pain it was noted the Veteran had a new 
referral for knee pain.  She related that she had run into 
another person and struck her left knee against the other 
person's knee and had pain in the left leg.  She favored the 
left leg and used the right leg more and now had pain in the 
right leg with complaints of the left leg "locking up".  

In May 2000 the Veteran consulted with her private medical 
doctor about her right knee problem to verify a diagnosis.  
The assessment was right knee pain.  Her doctor referred her 
back to a private doctor who had x-rayed the right knee 
because he could not comment on the right knee disability at 
that time.  The Veteran was looking for objective evidence 
and her private doctor deferred those considerations to the 
doctor who had x-rayed the knee.  

A VA May 2003 x-ray revealed a radiographically normal 
appearing right knee. 

Private medical records show in March 2004 and January 2005 
that the Veteran suffered from osteoarthritis affecting her 
knees.  

At a VA examination of joints in June 2007 the Veteran 
related that she had problems with her right knee with 
soreness, pain, swelling, and locking up.  On examination she 
walked with a normal gait.  Clinical findings were recorded.  
The diagnosis was bilateral patellofemoral pain syndrome, 
minimal with full range of motion, normal stability and 
clinical examination on both examinations except for minimal 
patellofemoral crepitation.  The examiner stated "this is 
not related in any way as far as my examination, 
determination by history and a review of the claims file is 
concerned."  The examiner commented that the Veteran had no 
significant abnormality of her knees.  She had not 
demonstrated pain on motion and did not show additional 
limitation following repetitive use.  Her examination was 
completely normal.  A June 2007 x-ray of the bilateral knee 
in June 2007 revealed the bony structures were normal with no 
evidence of fracture, dislocation or degenerative changes.  
The soft tissues showed no significant abnormality.  The 
impression was radiographically normal bony structures.  The 
examiner concluded it was less likely than not that the 
Veteran's right knee condition was related to active duty 
service or to her service-connected left knee which in his 
opinion carried no diagnosis other than minimal 
patellofemoral pain syndrome and chondromalacia.  

After a careful review of the evidence, the Board concludes 
that the evidence of record fails to establish that the 
Veteran has a right knee disability that is related to 
service or to a service-connected disability.

Service medical records are negative for complaints, 
findings, or diagnosis of a right knee disability.  Thus, a 
chronic acquired right knee disability is not shown in 
service.  In addition, the Veteran does not assert nor does 
the evidence show that she suffered an injury to her right 
knee during a period of active duty from July 1981 to October 
1981.  Further, there is no medical evidence of record 
showing that arthritis of the right knee manifested to a 
compensable degree within one year following separation from 
that service.  Therefore service connection for a right knee 
disability is not warranted on a presumptive basis.  

Although VA and private treatment records show treatment for 
complaints of knee pain and assessment of patellofemoral pain 
syndrome with patella chondrosis of both knees and 
osteoarthritis of both knees, that evidence does not provide 
a link between a right knee disability and the Veteran's 
service or a service-connected disability.  

The Board recognizes the contentions of the Veteran as to the 
diagnosis and relationship between her service and a right 
knee disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, the Veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, her assertions do not 
constitute competent medical evidence that a right knee 
disability is linked to service or to an incident in service 
or to her service-connected left knee disability.

The Board finds that the June 2007 VA medical report and 
opinion which addressed the issue of causation of the 
Veteran's right knee disability are of the greatest probative 
value in this case.  The VA examiner reviewed the claims 
folder, to include service medical records and post-service 
treatment records, and then discussed the evidence.  The 
examiner was requested to consider whether the right knee 
disability was related to her period of active service, or 
related to or aggravated by her service-connected left knee 
disability.  The examiner responded that "this is not 
related in any way."  That response can reasonably be 
assumed to have addressed the request.  The VA examiner found 
no relationship between the Veteran's right knee disability 
and her active duty service or a service-connected left knee 
disability.  It appears that the VA physician's opinion was 
based upon review of the claims file, a physical examination, 
previous findings in the examinations of the Veteran, and the 
application of sound medical judgment.  In addition, no 
competent medical opinion or other medical evidence relating 
the Veteran's right knee disability to service or her 
service-connected left knee disability has been presented.

In conclusion, the Board finds that the preponderance of the 
competent and probative evidence is against the Veteran's 
claim for service connection for a right knee disability.  
Although osteoarthritis, patellofemoral pain syndrome and 
chondromalacia have been diagnosed, there is no probative, 
competent medical evidence of record linking the disability 
to service or to a service-connected left knee disability.  
No probative, competent medical evidence exists of a 
relationship between a right knee disability and any 
continuity of symptomatology asserted by the Veteran.  
McManaway v. West, 13 Vet. App. 60 (1999) (where there is 
assertion of continuity of symptomatology since service, 
medical evidence is required to establish a nexus between the 
continuous symptomatology and the current claimed condition); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).

Accordingly, the Board finds that the competent and probative 
medical evidence of record preponderates against a finding 
that a right knee disability is a result of service or an 
incident in service or is related to a service-connected left 
knee disability.  The preponderance of the evidence is 
against the claim and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


